Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Seawell on 7/18/22.

The application has been amended as follows: 
	CANCEL claims 2-4.

	In claim 1, line 2:  after “comprising:”  insert - - a puck-like disc made of 2 inch 6061 aluminum round stock that is ¾ inch in thickness forming a body of the adapter, wherein the body of the adapter incorporates a 5/8 inch threaded hole centered in the disc adapted for attachment to and angle grinder arbor and wherein the body further comprises four 0.128 inch diameter holes for accommodating placement of nylon string trimmer line and four threaded ¼ inch holes for accommodating set screws to secure said nylon string trimmer line.  - -; 
	In claim 5, line 1:  delete “The invention of claim 4” and substitute - - The arborer adapter of claim 1 - - and delete “where the” and substitute - - wherein a - -; 
	In claim 5, line 2:  delete “establishes” and substitute - - is established having - -; and 
	In claim 5, lines 3-6:  delete lines 3-6 and substitute - - trimmer lines. - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, especially the Lee and Woods et al. reference, alone or in combination, teach Applicant’s invention of an arbor adapter including holes for accommodating nylon string trimmer line and holes for accommodating set screws, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649